Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2022 has been entered.
Status of the Claims
	Receipt of Remarks/Amendments filed on 08/22/2022 is acknowledged. Claims 1 and 14 are amended. Claims 2-4 and 10-12 are cancelled. Claims 1, 5-9, and 13-14 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16604354, filed 10/10/2019 is a national stage entry of PCT/KR2018/004126, with an International Filing Date: 04/09/2018 claims foreign priority to 10-2017-0046279, filed 04/10/2017.

Drawings
The drawings are objected to because Figs. 3-5 recite “Competitive Example” instead of “Comparative Example”. Also, the texts on x and y axes in these figures are still confusing because of the format of the labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. As such, the specification is still not entered.
The specification recites “aging is the synthesis or change of effective ingredients by the action of an enzyme, which is the same kind of a protein, present in a natural product…”. See p. 5, 2nd paragraph. This recitation is still incorrect and vague.  It is unknown to which the enzyme is being compared to with the recitation of “which is the same kind of protein” and there is no explanation for why this change was made. 
The specification refers to wine as an extraction solvent, “but act as a cofactor for helping the enzyme activity of the rose to improve the antioxidant and anti-wrinkle effect of the aged rose extract” (p. 12). It is unclear what is meant by acting as a cofactor.  There is no reference to any active molecules in wine that would enhance the enzymatic activity, and it is also unclear what is meant with the “enzyme activity of the rose”. The rose itself does not act as an enzyme.  There are enzymes in the rose petals that perform this activity; the wine itself does not act as a cofactor but rather chemical compounds in wine do.
The specification still recites “…the aging state and collagen biosynthesis acceleration tendency of the aged rose extract were configured on a weekly basis.” This statement is still grammatically incorrect and a skilled artisan will not understand what is meant by “configured on a weekly basis” (p. 14). Additionally, the specification recites “Operation S30: the aged rose eluate of operation S20 was added with wind…” and should be corrected (p. 17).
The instant specification (p. 15) recites “Operation (S30) may be carried out by using a pressure filter or a reduced pressure filter, and the reduced pressure filter may be desirably used”, which is ambiguous. Did the Applicant mean that the reduced pressure filter is preferred? Additionally, does the Applicant mean vacuum filtration for the reduced pressure filter?  If so, clarification is necessary.
Appropriate corrections are required.
Applicant is requested to go through the entire specification document to correct any grammatical and spelling errors including those not pointed in this Office Action to facilitate efficient examination. 
New matter
The amendment filed 08/02/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Examples of added material which are not supported by the original disclosure:
In p. 5, “which is the same kind of a protein, in a natural product” 
In Comparative Examples 1 and 2, the examples now recite “minerals of Ca, Cu, Mg, Mn, Na, K, and P based on the total weight of the mixture of the sugars and the minerals…”
Applicant is required to cancel the new matter in the reply to this Office Action. These changes are not the same. For example, by modification of “minerals” to “Ca, Cu, Mg, Mn, Na, K, and P”, the Applicant is limiting the scope, which is not originally envisioned as filed. None of the changes are acceptable, and there is no support or reasons for the changes than to avoid the rejection, which is improper. 
IMPORTANT: Applicant is reminded that ALL amendment to the specification and claims must be identified where any added or rewritten paragraph is located, i.e. all changes must be shown by markings, pursuant to 37 CFR 1.173. Applicant is requested to use the original specification filed and amend with markings pursuant to 37 CFR 1.173.  See MPEP 1411. 

Claim Suggestions
Claim 1 recites the step of “making an aged rose eluate…by osmotic pressure by the sugar material”, which is grammatically confusing. The Examiner recommends removing “by the sugar material” to remove language ambiguity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.    
To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118. 
With regard to the description requirement, applicants’ attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)].

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406. 
The claims are drawn to an “aged rose extract”, a method for preparing it, and a cosmetic comprising the aged rose extract. The method for preparing an aged rose extract comprises washing rose petals, preparing a rose eluate by mixing rose petals with sugars and minerals, and aging the same, and extracting the aged rose eluate with wine.
The claims recite the requirement of the genus “sugars”, and the steps require “washing”, “making an aged rose eluate”, “mixing”, and “extracting”. Firstly, neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus of “sugars”, nor a representative number of species for “sugars” used to age the rose petals was shown. Additionally, there was no showing of actual chemical compounds used in the method of aging the rose petals.
 The instant application also does not provide any factors such as identity or scope of the “red wine” that would allow the extraction of components from rose, which would provide evidence of possession of the claimed genus. The specification does not provide description of the “wine” or “red wine”, e.g. alcohol content, active compounds, etc. or what/which complete or partial structure constitute the extraction activity; the specification does not describe the physical and chemical properties and of wine. The instant disclosure relates that wine refers to an alcoholic beverage, it is used as an extraction solvent, and “but act as a cofactor for helping the enzyme activity of the rose to improve the antioxidant and anti-wrinkle effect of the aged rose extract” (pp. 11-12). However, it does not clarify properties or scope of “wine”, and unclear how or what acts as a “cofactor for helping the enzyme activity”. Neither “wine” nor “red wine” meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163. Therefore, the species specifically disclosed are not representative of the genus because the genus is highly variant.  
 In addition, no representative numbers of species for each claimed genus is provided to show possession of the claimed genus of “making an aged rose eluate”, “mixing”, and “extracting” because none of the steps were described in the specification that would inform those skilled in the art, with reasonable certainty, of the method of making the aged rose extract that are encompassed by the claims. Thus, the disclosure fails to provide a written description that shows the inventor possessed the invention as recited in Claim 1. For instance, the claims do not recite addition of liquid that would enable one to obtain an eluate. However, an eluate is, by definition, the washings or solution obtained by elution (See Merriam-Webster definition).  The claims only recite mixing but no step that adds any liquid; the claims also does not indicate any step that would release any liquid, e.g. maceration, from the petals. “Mixing” of three components, as interpreted by the Examiner, would not yield substantial liquid, unless it is mixed for a defined extended period of time by mashing, macerating, etc. The Examples recite sugars, but even if honey is the sugars, at a ratio of 3:1 petals to sugars, it is still unclear how a liquid eluate is obtained, and what steps are involved in the elution process.  Additionally, it is unknown how the rose “eluate”, with the term “eluate” being a liquid solution, would be extracted with wine. If the “eluate” is aqueous in nature, then addition of wine would lead to a mixture.  As such, the claims appear to omit steps which are critical or essential to the practice of the invention. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. See MPEP 2163 II.  In the instant case, the instant application did not provide any of the aforementioned factors such as identity of the “sugars”, “minerals”, and “wine” that would provide evidence of possession of the claimed genus. The specification does not provide description of the “sugars”, “minerals”, and “wine” that would be useful in obtaining an aged rose extract. The specification does not provide description for “eluate”, “preparing an aged rose eluate”, “mixing”, and “extracting”, which would be useful in the method of obtaining an aged rose extract. 
The Examples are not supportive of any steps of “preparing an aged rose eluate”, “mixing”, and “extracting” that would result in the claimed method. The Specification does not provide data, amount, and identity for the compounds “sugars” and “minerals”. Therefore, applicants are not in possession of the claimed genus of “sugars” and “minerals”, as well as the method of making the aged rose extract which requires “preparing an aged rose eluate”, “mixing” the petals with sugars and minerals, and “extracting” with wine.  
Claim 1 further introduces new matters as the claim recite the limitation: “sugar material” and “monosaccharides, disaccharides, polysaccharides”, which do not appear to have support in either the instant specification and/or claims as originally filed. These limitations were not described in the specification as filed, and a person skilled in the art would not recognize in the applicant's disclosure a description of the invention as presently claimed. The specification discloses “sugar, honey, glucose…” but does not have any support for “monosaccharides, disaccharides, polysaccharides”.   From MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner's position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. All dependent claims would not be interpreted as containing new matter in their own recitations, however, these claims are still rejected as they depend on Claim 1. 
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) and/or new claims can be found. As a result, Claims 1, 5-9, and 13-14 represent new matter and are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, and 13-14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 recites the step of “extracting the aged rose eluate made in operation (S20) after adding wine thereto for being used as an extraction solvent of the aged rose eluate and acting as a cofactor to improved antioxidant and anti-wrinkle effect of the aged rose extract (S30) by using a pressure filter or a reduced pressure filter,” However, it appears that there is still an omitted step or ambiguity of when the wine is added and when the filtration is performed. 
Firstly, there should be no parenthesis with “(S20)” because the parenthesis use here makes it unclear whether this limitation is required or not, however, it appears to be required based on the context. Secondly, the sentence can be simplified to remove ambiguity. For instance, by reciting “extracting the eluate in S20 by adding wine as extraction solvent”.  Lastly, Applicant must clarify when in the process the filtration occurs. Is it before, during, or after the wine is added. 
Claim 1 is rejected for indefiniteness for reciting “wherein the sugar material is one or more selected from sugar, honey, glucose, starch syrup, oligosaccharide, fructose, and glucose, wherein the mineral material includes Ca, Cu, Mg, Mn, Na, K, and P”.  As a first matter, the metes and bounds of “sugar material” and “mineral material” are unclear. These terms are not defined in any way in the disclosure, and one of ordinary skills in the art would not know what these terms mean. For the recitation of “mineral material”, the Examiner recommends amending to “mineral component” which has support in the disclosure.
Second, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation sugar, honey, and starch syrup and the claim also recites glucose and fructose, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Additionally, it is unclear what the difference is between “a pressure filter” and “a reduced pressure filter”.  The Examiner will give the interpretation of vacuum filtration to the recitation of “reduced pressure filter”. However, it remains unclear whether the same applies to “pressure filter” because of lacking description in the disclosure. As such, the metes and bounds of the claim is unclear and the claim is rejected.  
All claims depending from Claim 1 are also rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments 
In the Remarks filed 08/02/2022, p. 3, 112 section, Applicant seems to indicate that the translation from the PCT to current specification is not accurate. For instance, Applicant appears to argue that the translation for sugar is inaccurate.  
In response, the Applicant must send a certified letter indicating that the translation of the original document is inaccurate, and a new certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Applicant cannot rely upon the certified copy of the foreign priority application unless a translation of said application has been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Applicant explains the support for “mineral material includes Ca…” in p. 10 of the specification.  
After further consideration, the Examiner accepts this recitation as being supportive.
Applicant appears to believe that the amended to Claim 1 adding the recitation "adding wine thereto for being used as an extraction solvent of the aged rose eluate and acting as a cofactor to improve antioxidant and anti-wrinkle effect of the aged rose extract" and the statement of "the wine is an alcoholic beverage… includes proanthocyanin, resveratrol, and flavonol, minerals, tannins, and vitamins" overcomes the written description rejection and provides the scope of the term "wine".
The Examiner considered this argument but found it unpersuasive. The disclosure still fails to teach alcohol content, active compounds, etc. or what/which complete or partial structure constitute the extraction activity. As previously indicated in the response to argument in the Final rejection mailed on 05/06/2022, while tannins, vitamins, etc. are indeed compounds in wine, there is no support that shows that these compounds are responsible for the extraction activity. Inclusion of these components do not clarify the properties or scope of "wine" in its extraction capacity to be useful in the method for obtaining the aged rose extract.
Applicant attempts to clarify the steps of "preparing an aged rose eluate", "mixing", and "extracting", and alleges that those skilled in the art of the method of making the aged rose extract would understand S10 is washing rose  petals with purified water, and S20 includes mixing the rose petals with a sugar material and a mineral material and then aging the mixture where an aged rose eluate is eluted from the rose petals by osmotic pressure by the sugar material, S30 includes adding wine to the aged rose eluate, such that the wine acts as an extraction solvent. 
This argument is not convincing.  Washing the rose petals then mixing it with sugar material and mineral would not necessarily obtain enough liquid without maceration, grinding, or mashing step that would release the liquid from the petals, nor is it understood how wine would extract from unmashed/unmacerated petals. See Grieve (p. 688, R. Col, re: Confection). 

Claim Interpretation
The instant claims contain the transitional language “comprising”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of otherwise, the claims will be interpreted to allow inclusion of additional components, e.g. a small amount of solvent or eluent, and not be limited to petals, sugars, minerals, which results in an eluate. 
Additionally, because of the absence of a definition in the specification, and because of the “comprising” transitional language, “mixing” is given the broadest reasonable interpretation to encompass maceration, chopping together, etc. in order to move prosecution forward.
Similarly, aging is interpreted to encompass fermenting and ripening. The instant disclosure indicates fermentation and aging are compatibly used in the field, but also indicates that fermentation introduces inoculation with microorganism.  As such, if the prior art does not recite inoculation with microorganism, but uses the term fermentation, it is interpreted by the Examiner to mean aging. Because no definition was provided in the disclosure for ripening, the Examiner will also interpret this to mean aging.
If an applicant contends that additional steps or materials in the prior art are excluded, applicant must change the transitional language, and Applicant bears the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian A. (Home Made Rose Essence) in view of Zandraa et al. (AIP Conference Proceedings 1779, 070012 (2016), hereinafter Zandraa, and MoonFlower Herbals (Herbal Extractions and Preparations), and Vought, A. (“Wine In Cosmetic Formulation”), and Choi et al. (Lab Anim Res 2015: 31(3), 148-152), hereinafter Choi, and as evidenced by the Petal Garden (“Educating yourself about Rose Petals”), Traditional Oven (“Granulated Sugar Conversion”), and Pubchem (Compound Summary for Sucrose).

Applicant Claims
Applicant claims a method preparing an aged rose extract, and an aged rose extract. The method for preparing an aged rose extract comprises washing rose petals, preparing a rose eluate by mixing rose petals with sugars and minerals, and aging the same, and extracting the aged rose eluate with wine; wherein the sugar is selected from monosaccharides, disaccharides, oligosaccharides, polysaccharides, and honey; wherein the mineral material includes Ca, Cu, Mg, and P; wherein the minerals are at 5-15% by weight based on total weight of sugars and minerals; wherein the aging is over 6-12 weeks; the aged rose extract is further ripened for 1-4 weeks; sugar material and rose petals are mixed in a weight ratio of 20: 80 to 50: 50, wherein the mineral material is mixed at 5% to 15% by weight based on a total weight of a mixture of the sugar material and the mineral material, wherein an aging period in operation (S20) is 6 weeks to 12 weeks, wherein the wine is an alcoholic beverage obtained by fermenting 7041PAT158 and aging juice which is generated by crushing grapes, wherein the wine includes proanthocyanin, resveratrol, and flavonol, minerals, tannins, and vitamins.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Subramanian is in the field of preparation of homemade rose essence, first by removing the rose petals, rinsing and patting them dry. Subramanian then teaches adding a pinch of salt, and 2 tablespoons of sugars, and allowing to rest overnight.  Subramanian contemplates the mechanism by which sugar works is through osmosis (p. 2, 2nd paragraph in Notes). 

Ascertainment of the difference between the prior art and the claims
Subramanian does not teach expressly teach rinsing with purified water, or the specific sugar and salt mineral. However, because Subramanian teaches homemade essence, it is within reason for a skilled artisan to contemplate the rinsing to be with water available, tap or filtered, and for the sugar to be table sugar. Household table sugar is sucrose, which comprises glucose and fructose bonded together as evidenced by PubChem. While Subramanian does not expressly recite that its salt mineral material comprises Ca, Cu, Mg, and P, a skilled artisan would contemplate using sea salt useful in household, kitchen and cosmetics.  
Zandraa cures the deficiency of Subramanian by teaching the that Dead Sea Salt (DSS) comprises calcium, copper, magnesium, phosphorus and other minerals which are useful in detoxifying the body and achieving healthy skin (Abstract; Introduction).  Zandraa describes the use of DSS in medicated gel.
Subramanian does not expressly teach wherein the temperature of operation (S20) is 20 to 40°C. However, Subramanian performs the osmolytic reaction of sugar and salt with the petals without heating, and the Examiner comprehends to be at room temperature, which falls within the claimed range in Claim 13. 
Subramanian does not teach the use of wine. Subramanian does not teach exact weight ratio of rose petals to sugar.  However, Subramanian teaches the use of petals of 20 roses, which amounts to about 1 oz, or ~25 g, as evidenced by the Petal Garden which recites that it typically takes 20 to 25 roses to make one ounce (p. 2, Myth #4 section); Subramanian teaches 2 tablespoon of sugar, which amounts to 25 g, as evidenced by the Traditional Oven. Thus, Subramanian reads on the 50:50 weight ratio of sugar to petals. Because a pinch is 0.02 Tbsp, the Examiner calculates the amount of salt taught by Subramanian to be 0.25g, which is 1%.
 MoonFlower Herbals is in the related field of endeavor and teaches herbal extractions and preparations including water extraction with sugars and mineral salts, and elixir is an extraction of an herb made from honey and alcohol (p. 1).  MoonFlower Herbals teaches the process of extraction with wine, and recites that wine serves as a dilute alcohol solvent in an extraction process, and has a long shelf life (p. 2). MoonFlower Herbals also teaches that white wines are more traditionally used than red wine, but does not necessarily exclude use of red wine. MoonFlower Herbals recites that one would add the appropriate amount of water/alcohol mixture to the plant to achieve the desired ratio, and that alcohol extraction may be done by steeping the plant materials for 4-6 weeks in 50% alcohol vodka according to folk method (p. 2), which overlaps with the aging period in Claims 1, 7 and 14. 
Because Moonflower Herbals teaches wine extraction, and comprehends that wine has tannins (p. 2, 4th paragraph), Moonflower Herbals necessarily meets the limitation of wine comprising tannins.  
Vought supports Moonflower Herbals.  Vought teaches that wine is an alcoholic beverage from fermented grapes and contains phenolic acids, flavonols, resveratrol, proanthocyanidins, anthocyanins, etc. (p. 1, 1st paragraph). Vought also recognizes the health benefits of the extracts from wine and their utility in cosmetic compositions (entire p. 1), thereby also rendering Claim 9 obvious. 
Subramanian does not teach reduced pressure filtration. However, this is a known technique. Choi teaches the alcohol extraction of white rose petals for inhibiting skin-aging related enzymes (Title; Abstract). After the different extraction processes, Choi describes how the extracts were filtered through a Whatman filter paper using a vacuum pump (p. 149, R. Col., 1st paragraph). 
Thus, Subramanian, Zandraa, MoonFlower Herbals, Vought, and Choi render obvious Claims 1, 7-9, and 13-14.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would be obvious to a person skilled in the art before the effective filing date to combine the teachings of Zandraa with that of Subramanian and use sea salt, specifically dead sea salt, in the method of Subramanian because both sea salt and common salt are easily available in the home for preparing home essence per the teaching of Subramanian, with sea salt being found useful in skin application such as medicated gel per Zandraa.  
Subramanian also teaches the addition of 1% salt based on total sugars and salt. One of ordinary skill in the art would be motivated to optimize the salt concentrations to the ranges instantly claimed in Claim 1 in order to extract more eluate from the rose petals. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, while the exact amounts of components, e.g. minerals, as instantly claimed is not disclosed by the prior art, it is generally noted that differences in amounts and time do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amounts is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of amounts of minerals, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine what is the optimum amounts. NOTE: MPEP 2144.05.
MoonFlower Herbals comprehends using wine for herbal extraction because of its alcohol content, and teaches steeping plant materials in alcohol for 4-6 weeks.  One of ordinary skill in the art would be motivated to optimize the amount of alcohol and the period of extraction and aging depending on the need to extract more active compounds from the rose petal. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Because Moonflower Herbals recognizes extraction can be performed with liquids such as alcohol-containing liquids, wine, vinegar, and vodka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moonflower with that of Subramanian and substitute the vodka with wine, starting with the same amount of vodka alcohol used. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Moonflower Herbals has already recognized the wine extraction process to be useful in extracting herbs.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add the teachings of Vought to Subramanian and Moonflower Herbals. Vought provides the additional motivation on why a skilled artisan must use wine for extracting flowers. Moonflower Herbals comprehends that wine has tannins; Vought complements Moonflower Herbals, recognizing the different beneficial compounds in wine that would be useful in health and cosmetic products. 
Regarding the use of vacuum filtration, Subramanian, MoonFlower Herbals, and Choi teach herbs and flower extraction methods. Filtration, specifically vacuum filtration, to separate the solids from the liquid is a known technique in the art as demonstrated by Choi. Hence, one with ordinary skill in the art would have applied this known technique taught by Choi to the method of Subramanian and MoonFlower. It can be expected that using this technique would lead to more efficient separation. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
	
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, MoonFlower Herbals, and Vought, as applied to Claims 1 and 8 above, and in view of Zhang et al. (Journal of Environmental Science and Health Part B (2011) 46, 381–393), hereinafter Zhang, and BlueSun (BlueSun International, Dec 13, 2014, Wayback Machine).

Applicant Claims
Applicant claims a method of method for preparing an aged rose extract, wherein the rose petals are red or red and white at a weight ratio of 1:1, and the wine is red wine. Applicant also claims a cosmetic composition comprising an aged rose extract.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings Subramanian, MoonFlower Herbals, and Vought have been set forth supra. The arts do not teach the white rose petals.

Ascertainment of the difference between the prior art and the claims
Subramanian teaches pink roses (see Ingredients), but does not expressly teach red and white petals and extracting the rose mixture with red wine. 
Zhang cures the deficiency by teaching the extraction of red, yellow, and white rose petals. All petal extracts showed a wide range of antimicrobial activities, with variation due to the complex mixture of compounds depending on the type of the rose.  Red and yellow petal extracts showed much higher antibacterial activity than the white petals extract. White roses extract showed much higher antifungal activities than red or yellow roses (Abstract). Thus, Zhang renders the features of Claims 5 and 6 obvious.
The combination of petals in red wine for cosmetic use is known commercially. BlueSun relates the use of rose extract in antiaging, lightening and antioxidant cosmetics. BlueSun teaches such cosmetics with red rose extract and white rose extract.  Both complexes contain either red wine or white extract respectively, with sucrose sugars, and minerals salts (p. 1).  Thus, BlueSun reads on the required feature of cosmetic application in Claim 9.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to extract different colored rose petals per the method of Subramanian and MoonFlower Herbals to obtain an extract with a wide range of antimicrobial activities per the teaching of Zhang, and use the mixture of petals’ oil in a cosmetic composition such as that of BlueSun. One would have been motivated to do so because Zhang has taught that all petal extracts showed a wide range of antimicrobial activities, with variation in antibacterial and antifungal activities depending on the rose source. Such antimicrobial properties are desirable in cosmetic compositions. 
Regarding the wine extractor feature, BlueSun teaches cosmetic compositions with a mixture of rose petals and red or white wine extracts, with minerals salts and sugars, and has taught that such composition provides antiaging and skin brightening effects.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the method of Subramanian and MoonFlower Herbals to obtain a cosmetic composition comprising rose extract and red wine extract per the teaching of BlueSun. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Further regarding the use of red wine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vought and MoonFlower Herbals with that of Subramanian and use red wine or other alcohols available to the skilled artisan. One skilled in the art would try any of the alcohols recited by MoonFlower Herbals as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try red wine. One would be motivated to do so because MoonFlower Herbals has shown that herbal extraction can be performed with different types of alcohols, and that wine is a traditional menstruum which is useful as medicine (pp. 1-2). See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). 

Claims 1, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grieve, M. (A Modern Herbal the Medicinal Culinary Cosmetic and Economic Properties Cultivation and Folk-Lore of Herbs, Grasses Fungi, Shrubs & Trees with All Their Modern Uses. No. 582.12/G848. 1931), hereinafter Grieve, in view of Zandraa, MoonFlower Herbals, Vought,  and Choi, as evidenced by PubChem.
Applicant Claims
Applicant claims a method preparing an aged rose extract, and an aged rose extract. The method for preparing an aged rose extract comprises washing rose petals, preparing a rose eluate by mixing rose petals with sugars and minerals, and aging the same, and extracting the aged rose eluate with wine; wherein the sugar is selected from monosaccharides, disaccharides, oligosaccharides, polysaccharides, and honey; wherein the mineral material includes Ca, Cu, Mg, and P; wherein the minerals are at 5-15% by weight based on total weight of sugars and minerals; wherein the aging is over 6-12 weeks; the aged rose extract is further ripened for 1-4 weeks; sugar material and rose petals are mixed in a weight ratio of 20: 80 to 50: 50, wherein the mineral material is mixed at 5% to 15% by weight based on a total weight of a mixture of the sugar material and the mineral material, wherein an aging period in operation (S20) is 6 weeks to 12 weeks, wherein the wine is an alcoholic beverage obtained by fermenting 7041PAT158 and aging juice which is generated by crushing grapes, wherein the wine includes proanthocyanin, resveratrol, and flavonol, minerals, tannins, and vitamins.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Grieve teaches the medicinal, culinary, and cosmetic preparation of herbs, grasses, shrubs and trees (Title).  Grieve teaches that red rose petals are nearly in all pharmacopoeias, and teaches confection preparation wherein 1 lb of red rose petals are beat with 3 lb sugar in a mortar; fluid extract is made with powdered read rose are added with glycerine and dilute alcohol; syrup of red rose is made by pounding the petals, adding a small amount of boiling water, and honey (p. 688). Grieve also teaches the preparation of potpourri, which can be made with either dry or moist method.  In the moist method, the roses are partly dried. One recipe uses a peck of roses, and the petals are picked and strewn with ¾ lb of salt, left in 2-3 days. Additional common salt, brown sugar and spices are added as well as brandy (p. 692).  

Ascertainment of the difference between the prior art and the claims
Grieve does not teach expressly teach rinsing with purified water, or the specific sugar and salt mineral. However, it is within reason for a skilled artisan to contemplate the rinsing to be with water available, tap or filtered, to remove any dirt. Household brown sugar comprises sucrose, which comprises glucose and fructose bonded together as evidenced by PubChem. While Grieve does not expressly recite that its salt mineral material comprises Ca, Cu, Mg, and P, a skilled artisan would contemplate using sea salt in place of common salt as both are useful in household, kitchen and cosmetics.  
The teachings of Zandraa, MoonFlower Herbals, Vought and Choi have been set forth supra. As with that of Subramanian’s deficiencies, these secondary arts cure the deficiencies of Grieve.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Regarding the ratio of sugar to petals and amount of salt, Grieve comprehends that the amount of petals, salt, and sugar may be adjusted and would differ, for instance, depending on whether a confection is being prepared or something else.  While the exact ratio and amounts are not disclosed by Grieve, it is generally noted that differences in ratio and amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount/ratio is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of amount/ratio of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount of sugar, salt and petals. NOTE: MPEP 2144.05.
It would be obvious to a person skilled in the art before the effective filing date to combine the teachings of Zandraa with that of Grieve and use sea salt such as dead sea salt in the method of Grieve because both sea salt and bay common salt are easily available in the home or commercially, with sea salt being found useful in skin application such as medicated gel per Zandraa.  
Similar to Grieve, MoonFlower Herbals also comprehends using brandy and wine for herbal extraction, and teaches steeping plant materials in alcohol for 4-6 weeks. Therefore, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute the brandy in Grieve with wine as extraction solvent. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143. One of ordinary skill in the art would also be motivated to optimize the amount of alcohol and the period of extraction and aging depending on the need to extract more active compounds from the rose petal. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add the teachings of Vought to Grieve and Moonflower Herbals. Vought provides the additional motivation on why a skilled artisan must use wine for extracting flowers. Moonflower Herbals comprehends that wine has tannins; Vought complements Moonflower Herbals, recognizing the different beneficial compounds in wine that would be useful in health and cosmetic products. 
Regarding the use of vacuum filtration, Grieve, MoonFlower Herbals, and Choi teach herbs and flower extraction methods. Filtration, specifically vacuum filtration, to separate the solids from the liquid is a known technique in the art as demonstrated by Choi. Hence, one with ordinary skill in the art would have applied this known technique taught by Choi to the method of Grieve and MoonFlower. It can be expected that using this technique would lead to more efficient separation. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grieve, Zandraa, MoonFlower Herbals, Vought, and Choi as applied to Claims 1 and 8 above, and in view of Zhang and BlueSun.
Applicant Claims
Applicant claims a method of method for preparing an aged rose extract, wherein the rose petals are red or red and white at a weight ratio of 1:1, and the wine is red wine. Applicant also claims a cosmetic composition comprising an aged rose extract.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings Grieve, MoonFlower Herbals, and Vought have been set forth supra. The arts do not teach the white rose petals.

Ascertainment of the difference between the prior art and the claims
Grieve teaches red roses, but not the mix of red and white petals, and extracting with red wine. 
As in the rejection above, Zhang cures the deficiency by teaching the extraction of red, yellow, and white rose petals. All petal extracts showed a wide range of antimicrobial activities, with variation due to the complex mixture of compounds depending on the type of the rose.  Red and yellow petal extracts showed much higher antibacterial activity than the white petals extract. White roses extract showed much higher antifungal activities than red or yellow roses (Abstract). Thus, Zhang renders the features of Claims 5 and 6 obvious.
The combination of petals in red wine for cosmetic use is known commercially. BlueSun relates the use of rose extract in antiaging, lightening and antioxidant cosmetics. BlueSun teaches such cosmetics with red rose extract and white rose extract.  Both complexes contain either red wine or white extract respectively, with sucrose sugars, and minerals salts (p. 1).  Thus, BlueSun reads on the required feature of cosmetic application in Claim 9.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to extract different colored rose petals per the method of Grieve and MoonFlower Herbals to obtain an extract with a wide range of antimicrobial activities per the teaching of Zhang, and use the mixture of petals’ oil in a cosmetic composition such as that of BlueSun. One would have been motivated to do so because Zhang has taught that all petal extracts showed a wide range of antimicrobial activities, with variation in antibacterial and antifungal activities depending on the rose source. Such antimicrobial properties are desirable in cosmetic compositions. 
Regarding the wine extractor feature, BlueSun teaches cosmetic compositions with a mixture of rose petals and red or white wine extracts, with minerals salts and sugars, and has taught that such composition provides antiaging and skin brightening effects.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the method of Grieve and MoonFlower Herbals to obtain a cosmetic composition comprising rose extract and red wine extract per the teaching of BlueSun. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Further regarding the use of red wine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vought and MoonFlower Herbals with that of Grieve and use red wine or other alcohols available to the skilled artisan. One skilled in the art would try any of the alcohols recited by MoonFlower Herbals as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try red wine. One would be motivated to do so because MoonFlower Herbals has shown that herbal extraction can be performed with different types of alcohols, and that wine is a traditional menstruum which is useful as medicine (pp. 1-2). See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007). 

Response to Arguments
Applicant argues that Subramanian only discloses homemade rose essence for use as food colors or flavors and not intended on skins, and not mentioning antioxidant properties and improving skin wrinkles. Applicant argues that Subramanian does not disclose adding “Ca, Cu, Mg, and P”, and recites that the claimed amount of minerals is critical to maximize expected results. Furthermore, Applicant remarks that Subramanian does not recognize the amount of minerals to be a result-effective variable. 
	The Examiner does not find the argument on Subramanian persuasive. It is common knowledge that salt has multiple uses commercially and in the home, as evidenced by the use of salt in medicated gel taught by Zandraa. Additionally, salts are used as bath salts. See Himalayan salt article. The article also lists the minerals phosphorous, magnesium, calcium, and copper instantly claimed (Get Mineralized section, p. 2).
	Further regarding the intended use, specifically in Claim 9 (“cosmetic composition”), nothing precludes the use of the compound/composition of the Subramanian as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
	Regarding Applicant’s argument that Subramanian does not disclose the language amendment reciting the limitation of “Ca, Cu, Mg, and P”, the secondary art Zandraa is relied on to modify Subramanian in the above rejection.
Regarding the allegation that the claimed amount of minerals is critical to maximize expected results and that Subramanian does not recognize the amount of minerals to be a result-effective variable, the Examiner disagrees. Subramanian teaches the use of petals of 20 roses, which amounts to about 1 oz, or ~25 g, 25 g sugar, 1% salt. Fig. 1 in the drawing disclosure shows data for 0.1%, 0.5%, %, 5%, 10%, 15%, 20% salt.  The difference between 1% and 5% does not appear to be significant absent a showing of standard deviation.  Therefore, the criticality of 5% is unclear.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02. Regarding Subramanian not recognizing the amount of minerals to be a result-effective variable, the Examiner points out the Subramanian indicates “a pinch” as the amount of salt, which already indicates variability. Furthermore, the variability is seen in the teachings of Grieve, reciting “a certain proportion of salt is added” and “some more salt must be sprinkled”.  Applicant appears to assign a very narrow skill set to one skilled in the art incapable of routine experimentation. Additionally, while the exact amounts of components, e.g. minerals, as instantly claimed is not disclosed by the prior art, it is generally noted that differences in amounts and time do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amounts is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	
Applicant alleges unexpected results claiming superiority over the prior art in improving antioxidant and skin wrinkles.  Applicant cites In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963), reciting that the presence of a property not possessed by the prior art is evidence of nonobviousness, and alleges that none of the cited reference states the benefits of the claimed invention, namely, an excellent effect of improving antioxidant and skin wrinkles, and the rose extract obtained by the claimed method to be used to manufacture cosmetic compositions to have such an excellent effect of improving the antioxidant and skin wrinkles.

Regarding the Applicant’s remark that the claimed aged rose extract compositions possess unexpected results not contemplated by the combination of references, contrary to their position, the Applicant has not established the unexpectedness of the composition. Firstly, Applicant is arguing features not claimed, i.e. as antioxidant and improving skin wrinkles. Secondly, Fig. 3 shows procollagen production for the aged rose extract (Examples 1-16) and rose extract (Comparative examples). The aged rose experiments appear to have results that performed similarly to that of the unaged rose extract.  Because only 4 comparative experiments are performed, which are not equal to the aged rose experiments, and no standard errors reported, it is difficult to discern the significance of the difference in performance.  Therefore, it does not establish the unexpectedness of the composition over the full scope.  Thirdly, it has already previously been shown that rose extract stored over a period of time (aged), have antioxidant rich ingredients, which prolong the oxidative stability of anti-ageing and anti-wrinkle formulations (Malinowska et al. European Journal of Lipid Science and Technology 116.11 (2014): 1553-1562). Moreover, the same process and composition has been previously disclosed by Blue Sun, which is cited in the above.  Taken together, the prior art as a whole has taught the same process and the composition for use as cosmetic, and would have the same properties as the composition instantly claimed. Therefore, the results are unsurprising. As previously stated, any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02. In the instant case, it is not apparent to the Examiner how the Prior Art steps differ from the instant claims. Additionally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The Examiner cannot ascertain what is being considered as “unexpected” with respect to minimized skin irritation and minimized destruction of the phyto-ingredients based on the data presented because, first, the Applicant does not define what concentration is being measured/presented in Figs. 1 and 2, as viewed.  The Fig. legend in the specification (p. 8), appears to indicate that the x axis “concentration” in Fig. 1 is mineral, but it is unclear what the different bars ranging from 0.1W% to 20W% represents; furthermore, concentration is not defined for Fig. 2 in the disclosure.  If it is the mineral for both figures, it is unclear how this range was selected, and what determined that this difference is statistically significant and of practical importance? Fig. 3 presents multiple examples (e.g. Ex. 1 and 9) which have similar procollagen production to the competitive example. Fig. 4 (e.g. Ex. 1, 10 and 11) and Fig. 5 (Ex. 1, 2, 9-11) present the same issue.  In order to properly evaluate the data for unexpectedness, the office need to know what the error rate/expected standard deviation for the experiments to ascertain some type of statistical significance of the results.

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616